EPITOMIZED OPINION
LEVINE, J.:
Arter was a passenger on the railway company’s car and while the car was moving on Detroit avenue from W. 89th street to W. 84th street in Cleveland the center doors of the car being open, Arter was removed from the car and fell to the pavement, sustaining injuries. Arter claims that he was thrown from the car, but the railway company claims that Arter wilfully jumped from it. Held:
1. Although allowing the doors of a car in motion to remain open while being operated between stopping places is not of itself negligence, the railway company must provide its passengers with a safe means of alighting.
2. Failure to use language technically correct from a legal standpoint is not error, if the jury could not mistake its meaning.
3. When counsel is requested by the court to reduce t o writing his requests to charge jury, it is bis duty to comply, and his failure', to do so may be considered as a waiver of his rights to request a charge at a later time. A client is bound by the acts of his attorney in this respect, as much as if he had expressly made it by word of mouth. In commenting upon this holding the court said:
“It is conceded that it is incumbant upon a trial court to grant all proper requests made by either counsel. Does counsel owe any duty to the court? In theory, at least, attorneys are deemed officers of the court. Is it an idle phrase, or a mere fiction? A lawsuit, for a long time, has been looked upon as a game to be won or lost by a particular move. In consequence, many pitfalls, loopholes, (and: even traps, have caused conscientious judges, presiding in lawsuits to fall into grave and serious error. If counsel, with full knowledge of the law, deliberately or indifferently permits the court, to fall into error, can it be said he is performing his full duty toward the court? Substantial justice is, or should be, the aim of every trial. The judge and jury, as well as the counsel on both sides, must work to that end.”
4.When reasonable minds might differ as to the amount of damagesi ,the 1 determination of such damages is a proper function of the jury.